Claim Objections

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13
Line 2, “that filter a” should be - -that filters a- -
Line 12, “input values” should be - - input valves - - 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“hot water” is indefinite as “hot” is a relative term of degree. “Hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
“adjusting a pH level of the permeate” is indefinite as it is not clear if this is referring back to the “a remaining permeate” or if it could also be referring to the “filtrate” as “permeate” and “filtrate” are often used interchangeably.
Claim 2: it is unclear what is required of “dynamically injecting” and “dynamically adjusted”.
Claim 4: It is unclear what an “input” is that the membrane is coupled to. Is it the membrane’s input? 
Claim 5: “additional membranes” is indefinite as it is unclear if this is referring to additional ultra-fine membranes or a different membrane type.
“greater than between 0.01 and 0.1 microns”. It is unclear if the range is 0.01 and 0.1 or if it is greater than 0.1 microns. The claim is interpreted as the range of 0.01 to 0.1 microns.
Claim 9: “the recovered ammonia” lacks antecedent basis in the claims. It is unclear which ammonia this is referring to, i.e. at what point in the process.
Claims 9, 10, 11, and 12 recite “the stripping columns”. Claim 1 recites “one or more stripping columns”. Therefore, it is unclear if Claims 9-11 and 12 require multiple columns or if the claim is referring to the “one or more stripping columns”. For claim interpretation, it is interpreted that the claim is referring to the “one or more stripping columns”.
if there are two or more screens.
Line 6 of Claim 13, “the output of the first filtering apparatus” lacks antecedent basis in the claim.
Line 11 of Claim 13, “the output of the storage tanks” lacks antecedent basis in the claim.
Line 19 of Claim 13, “the membranes” lacks clear antecedent basis in the claim. The claim recites that third filter apparatus “cleans the membrane” but then the claim recites “filtered by the membranes”. It is unclear how many membranes are in the apparatus.
Line 30, of Claim 13 recites “one or more condensing columns” then line 30 recites “the condensing columns”. It is unclear if multiple columns are required by the claim.
Claims 14 and 25, it is unclear what is required by “dynamically injecting” or “dynamically adjusted”. It is interpreted that the pH is adjusted with respect to the measured values by the pH sensor wherein the “dynamically” refers to changing the amount of bicarbonate as needed.
Claim 18: are the “a first” and “a second” screens referring back to the “subsequent” screens or separate, distinct, screens? It is unclear.
Claim 21: “the recovered ammonia” is indefinite as it is unclear which portion of the ammonia is the “recovered ammonia”. There is ammonia that results from the stripper and the condenser. Antecedent basis must be clear.
Claim 25, Lines 1 and 4: It is unclear if the two claimed “cleaning” steps are one step wherein the hot water has its pH adjusted to 12 with NaOH and flushed or if there are two (2) 
Claim 25, Line 16 recites “one or more stripping columns” then line 19 recites “the stripping columns”. It is unclear if the claim requires multiple stripping columns or if Line 19 should read “the one or more stripping columns”. Clarification is required.
Claim 26, Line 1 recites “the stripping columns”. It is unclear if the claims require multiple stripping columns.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 3, 4, 5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), and in further view of Wegner (US Pub. No. 2008/0296232) and Rabie et al. (US Pub. No. 2004/0007525).
Claim 1: Orentlicher et al. teach a method of recovering ammonia from wastewater, the method comprising: filtering a first set of solids from an input slurry medium including ammonia [0025], filter solids through an ultra-fine membrane producing a remaining permeate [0025]; adjusting a pH level of the permeate by mixing the permeate with a 3medium when the pH level is below a threshold value [0014] and pumping the adjusted permeate to one or more stripping columns via a permeate pipeline [0026-0027]; and thermo-physically recovering the ammonia from the adjusted permeate by steam stripping the adjusted permeate in one or more stripping columns thereby producing vaporized ammonia [0026-0027], channeling the vaporized ammonia to a product tank (Claims 1 and 12). The vaporized ammonia resulting from the stripping columns is not acid scrubbed and such a step is not required [0027].
They do not teach that the product tank (Claim 1) is specifically one or more condensing columns.
One of ordinary skill in the art at the time of the invention would have appreciated that Orentlicher et al.’s “product tank” is functionally equivalent to the claimed “condensing column” as it functions to condense and cool wherein both result in a reusable concentrated ammonia product. The physical difference between a “column” and a “tank” as disclosed and claimed is insubstantial. See MPEP 2183.

They do not teach that the caustic source is bicarbonate.
Trygar teaches that alkalinity is adjusted by adding sodium bicarbonate (Trygar, 2014).
One of ordinary skill in the art at the time of the invention would have found it obvious to use sodium bicarbonate to adjust the pH because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Orentlicher et al. do not teach that the solids removal includes specifically a screw press and a filter bag.
Wegner teach a method of cleaning wastewater wherein the process of separating and dewatering solids includes using filter bags [0102, 0122] and screw press [0102].
One of ordinary skill in the art at the time of the invention would have found it obvious to use Wegner’s screw press and filter bag for Orentlicher et al.’s coarse solids separation in because Wegner teaches their success in the art for solid separation and dewatering in wastewater treatment. Use of known technique to improve similar devices (methods, or products) in the same way is obvious.
Orentlicher et al. do not teach cleaning the ultra-filter membranes with hot water or a hot water source.
Rabie et al. teach a method of cleaning ultrafiltration membranes wherein the method is performed using hot water to flush the membranes [0048]. The cleaning process improves permeability of the membrane allowing for longer use.

Claim 2: the pH is adjusted by adding a caustic from a source (118)[0026]. The amount of alkali added is enough to raise the pH to approximately 10.5 or another desired pH [0026]. This is done in the permeate line [0026]. While Orentlicher et al. do not teach an injection “rate” or “dynamically” adjusting the amount, it is clear that they require the pH to remain above a certain threshold for effective ammonia stripping. Therefore, it would have been obvious to one of ordinary skill in the art that Orentlicher et al. requires monitoring the pH and adjusting the amount of alkali based on the pH.
Claim 3: Rabie et al. teach that cleaning the membrane may include using chemicals such as sodium hydroxide [0027]. While they do not teach the specific pH that the water is raised to, the purpose of the chemical addition to the hot water is to remove fouling and kill microbes in the water [0027, 0030]. This occurs at a caustic pH wherein the higher the pH the more caustic the solution is. Choosing a specific pH, particularly greater than 7 and less than or equal to 14 was within the skill of one ordinarily skilled in the art. The pH is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4: Orentlicher et al. teach that the UF membrane is coupled together with an input and a plurality of outputs within a self-contained skid (Fig. 1, 114).
Claim 5: ultrafiltration membranes exclude particles from 0.01 to 1 um (Aliku, 2017, Fig. 5 for evidence).
Claim 7: the pore size of the bag filter is not disclosed. However, pore size is well-recognized in the art as a result effective variable which is optimized based on the size of the particles to be retained. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9: Orentlicher et al. do not teach specifically returning ammonia concentrate to the stripping column to increase the concentration of ammonia.
However, Orentlicher et al. teach that the number of membrane modules required depends on the concentration of ammonium in an influent stream and that the more concentrated ammonium bearing stream may require fewer hydrophobic membrane modules to achieve the desired degree of product saturation in the effluent [0029]. Ammonium is the protonated form of ammonia. Returning concentrated ammonia to the influent of the stripping column would increase the concentration of the ammonium ion in the influent.
One of ordinary skill in the art at the time of the invention would have found it obvious to return at least a portion of concentrated ammonia from the product tank to the stripping column in order to increase the concentration of ammonium ion in the influent and reduce the required number of membranes.
Claim 10: Orentlicher et al. teach a heat exchanger is used to heat the permeate [0025-0026].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), and in further view of Wegner (US Pub. No. 2008/0296232) and Rabie et al. (US Pub. No. 2004/0007525) in view of Ishigaki et al. (USP 5357855).
Claim 6: Wegner does not teach the specific structure of the screw press.
Ishigaki et al. teach a screw press for dewatering wastewater the screw press comprising double screens wherein the openings become gradually finer and decreases generally from a 1 mm mesh screen down to a 0.5mm mesh screen (col. 4, lines 29-54). This allows for finer particle removal as the moisture content is reduced and increases the amount of sludge to be treated (col. 4, lines 29-54). While the finer mesh is not in the 100-250um range, Ishigaki et al. clearly teach that the mesh size is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
One of ordinary skill in the art at the time of the invention would have found it obvious to use Ishigaki et al.’s screw press configuration including at least two screens with gradually decreasing mesh sizes because Wegner does not teach a specific configuration for the screw press and Ishigaki et al.’s is a successful option.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), and in further view of Wegner (US Pub. No. 2008/0296232) and Derrick et al. (US Pub. No. 2005/0082236).
Claim 8: Orentlicher et al. do not teach that the pretreatment includes running the slurry through a shaker deck having one or more screens.
Derrick et al. teach a method and apparatus for treating a slurry wherein the method includes screening the slurry to separate particles from the liquid (abstract; 0003)(Claim 1).
One of ordinary skill in the art at the time of the invention would have found it obvious to use a screening process as a pretreatment process in Orentlicher et al.’s method and apparatus .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), and in further view of Wegner (US Pub. No. 2008/0296232) and Norddahl (USP 6368849).
Claim 11: Orentlicher et al. do not teach treating the wastewater exiting the stripping column after the ammonia has been recovered into a reverse osmosis system.
Norddahl teaches a method for treating organic waste wherein the clean fraction resulting from stripping ammonia is sent to a reverse osmosis system (col. 6, lines 20-30; 52-55) resulting in purified water (col. 6, lines 60-67; col. 7, lines 54-66).
One of ordinary skill in the art at the time of the invention would have found it obvious to treat the ammonia-free/reduced permeate using reverse osmosis for the benefit of producing a useable end product purified water.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), and in further view of Wegner (US Pub. No. 2008/0296232) and Viotti et al. (2015).
Claim 12: Orentlicher et al. do not teach cleaning the stripping columns to remove inorganic precipitates (i.e. scale).
Viotti et al. teach that scaling of stripping towers reduces the efficiency of the towers to 80% (3.2) resulting in loss of ammonia removal efficiency (4. Conclusions). Removing scale is necessary to maintain efficiency. They teach periodic chemical washing of the towers with a hydrocholoric acid solution to remove the scale and maintain efficiency (4. Conclusions).
. 
Claims 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Orentlicher et al. (US Pub. No. 2014/0363344) in further view of Wegner (US Pub. No. 2008/0296232) in view of Ishigaki et al. (USP 5357855). 
Claims 13, 15, 16, 17, 18, 19, and 20: Orentlicher et al. teach a wastewater treatment system wherein the system comprises a coarse separation solids module (Fig. 1, 112). This may include a combination of filtration methods to separate particulate and solids from the digestate ammonium [0008, 0026]. The pretreated fluid is then treated using an ultra-filter [0025]. Orentlicher et al. teach adjusting the pH level of the ultra-filter (i.e. they are coupled) permeate by mixing the permeate when the pH level is below a threshold value [0014] using a caustic source [0026]. Ultrafiltration membranes exclude particles from 0.01 to 1 um (Aliku, 2017, Fig. 5 for evidence). They further teach an ammonia concentrator (120) and a condenser (Claims 1 and 12, tank). Therefore, it is reasonable to conclude that the pH adjustment apparatus would be coupled with the ultra-filter apparatus. While they do not use the term “column”, there is no specific structure associated with the word “column” and it appears that Orentlicher et al.’s membrane concentrator and tank are functional equivalents to the claimed “column”. The physical difference between a “column” and a “tank” as disclosed and claimed is insubstantial. See MPEP 2183. They do not teach specifically a pump to move the caustic. However, one of ordinary skill in the art at the time of the invention would have found it obvious that some sort of pump would be used by Orentlicher et al. to add the caustic. The membrane comprises an input and a plurality of outputs within a self-contained skid (Fig. 1, 114).

Wegner teach a method of cleaning wastewater wherein the process of separating and dewatering solids includes using filter bags [0102, 0122] and screw press [0102].
One of ordinary skill in the art at the time of the invention would have found it obvious to use Wegner’s screw press and filter bag for Orentlicher et al.’s coarse solids separation in because Wegner teaches their success in the art for solid separation and dewatering in wastewater treatment. Use of known technique to improve similar devices (methods, or products) in the same way is obvious.
Wegner does not teach the specific structure of the screw press.
Ishigaki et al. teach a screw press for dewatering wastewater the screw press comprising double screens wherein the openings become gradually finer and decreases generally from a 1 mm mesh screen down to a 0.5mm mesh screen (col. 4, lines 29-54). This allows for finer particle removal as the moisture content is reduced and increases the amount of sludge to be treated (col. 4, lines 29-54). While the finer mesh is not in the 100-250um range, Ishigaki et al. clearly teach that the mesh size is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
One of ordinary skill in the art at the time of the invention would have found it obvious to use Ishigaki et al.’s screw press configuration including at least two screens with gradually decreasing mesh sizes because Wegner does not teach a specific configuration for the screw press and Ishigaki et al.’s is a successful option.

Regarding the inclusion of pumps and valves, pumps and valves are ubiquitous in the art. Pumps are used to move fluid through a system and create sufficient feed pressure. Valves are used to control the flow of fluid through the system. It was within the skill of one of ordinary skill in the art at the time of the invention to include pumps and valves as needed, in particular upstream of filter materials (i.e. the bag filter) and at the outlet and inlets of modules to control the flow into and out of the module. Orentlicher et al. teach moving the filtrate from the UF module (114) to a storage tank (116) wherein the degasser (116) stores the permeate.
Claim 14: Orentlicher et al. teach the pH adjustment apparatus comprising an injection line coupled with the permeate pipeline (Fig. 1, line from 118A to 118)[0026]. 
They do not teach a pH sensor.
Wegner teaches a pH sensor/controller to monitor the pH and adjust the pH based on the sensed value.
One of ordinary skill in the art at the time of the invention would have found it obvious to include a sensor and a controller to adjust Orentlicher et al.’s pH because Orentlicher et al. requires the pH to be maintained above a particular value and using a sensor would provide feedback and a controller would allow for pH adjustment.
Claim 21: Orentlicher et al. do not teach a feedback channel from the condenser to the stripper.

One of ordinary skill in the art at the time of the invention would have found it obvious to provide a feedback channel to return at least a portion of concentrated ammonia from the product tank to the stripping column in order to increase the concentration of ammonium ion in the influent and reduce the required number of membranes.
Claim 22: Orentlicher et al. teach a heat exchanger is used to heat the permeate [0025-0026].
Claim 24: Orentlicher et al.’s acid source (320) is interpreted as the cleaning system. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Orentlicher et al. (US Pub. No. 2014/0363344), Wegner (US Pub. No. 2008/0296232), and Ishigaki et al. (USP 5357855) in view of Norddahl (USP 6368849).
Claim 23: Orentlicher et al. do not teach treating the wastewater exiting the stripping column after the ammonia has been recovered into a reverse osmosis system.
Norddahl teaches a method for treating organic waste wherein the clean fraction resulting from stripping ammonia is sent to a reverse osmosis system (col. 6, lines 20-30; 52-55) resulting in purified water (col. 6, lines 60-67; col. 7, lines 54-66).
.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), Derrick et al. (US Pub. No. 20050082236), Wegner (US Pub. No. 2008/0296232), Rabie et al. (US Pub. No. 2004/0007525), Ishigaki et al. (USP 5357855), and further in view of Norddahl (USP 6368849).
Claim 25: Orentlicher et al. teach a method of recovering ammonia from wastewater, the method comprising: filtering a first set of solids from an input slurry medium including ammonia [0025], filter solids through an ultra-fine membrane producing a remaining permeate [0025]; adjusting a pH level of the permeate by mixing the permeate with a medium when the pH level is below a threshold value [0014] and pumping the adjusted permeate to one or more stripping columns via a permeate pipeline [0026-0027]; and thermo-physically recovering the ammonia from the adjusted permeate by steam stripping the adjusted permeate in one or more stripping columns thereby producing vaporized ammonia [0026-0027], channeling the vaporized ammonia to a product tank (Claims 1 and 12). The vaporized ammonia resulting from the stripping columns is not acid scrubbed and such a step is not required [0027]. They teach a storage tank (Fig. 1, 116). Orentlicher et al. teach a heat exchanger is used to heat the permeate [0025-0026].
They do not teach that the product tank (Claim 1) is specifically one or more condensing columns.
One of ordinary skill in the art at the time of the invention would have appreciated that Orentlicher et al.’s “product tank” is functionally equivalent to the claimed “condensing column” as it functions to condense and cool wherein both result in a reusable concentrated ammonia 
Orentlicher et al. do not teach multiple ultra-filter membranes with decreasing pore size.
However, Orentlicher et al. teach that solids removal is done such that particles of various sizes are removed [0013]. In filtration, it is known that using multiple membranes in series with decreasing pore size will gradually remove particles having larger sizes to smaller sizes therein preventing excessive blockage of an upstream membrane. One of ordinary skill in the art at the time of the invention would have found it obvious to use multiple ultra-filter membranes in series in order to remove a greater amount of particles without overloading the membranes.
Orentlicher et al. teach adjusting the pH level of the permeate by mixing the permeate with when the pH level is below a threshold value [0014] using a caustic source [0026].
They do not teach that the caustic source is bicarbonate.
Trygar teaches that alkalinity is adjusted by adding sodium bicarbonate (Trygar, 2014).
One of ordinary skill in the art at the time of the invention would have found it obvious to use sodium bicarbonate to adjust the pH because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
They teach that various pretreatment modules may be used [0012] for separating particles of different types [0012]. Orentlicher et al. do not teach that the pretreatment solids removal includes specifically a screw press and a filter bag.
Wegner teach a method of cleaning wastewater wherein the process of separating and dewatering solids includes using filter bags [0102, 0122] and screw press [0102].

Orentlicher et al. do not teach that the pretreatment includes running the slurry through a shaker deck having one or more screens.
Derrick et al. teach a method and apparatus for treating a slurry wherein the method includes screening the slurry to separate particles from the liquid (abstract; 0003)(Claim 1).
One of ordinary skill in the art at the time of the invention would have found it obvious to use a screening process as a pretreatment process in Orentlicher et al.’s method and apparatus because screening is recognized in the art as a suitable method of separating solids from water when treating a slurry. Use of known technique to improve similar devices (methods, or products) in the same way is obvious.
Orentlicher et al. do not teach cleaning the ultra-filter membranes with hot water or a hot water source.
Rabie et al. teach a method of cleaning ultrafiltration membranes wherein the method is performed using hot water to flush the membranes [0048]. The cleaning process improves permeability of the membrane allowing for longer use.
One of ordinary skill in the art at the time of the invention would have found it obvious to clean Orentlicher et al.’s membranes using hot water in order to restore flow through the membrane therein extending the useful life of the membrane.

Orentlicher et al. do not teach a pH sensor or adjusting the pH in response to feedback from the pH sensor.
Wegner teaches a pH sensor/controller to monitor the pH and adjust the pH based on the sensed value.
One of ordinary skill in the art at the time of the invention would have found it obvious to include a sensor and a controller to adjust Orentlicher et al.’s pH because Orentlicher et al. requires the pH to be maintained above a particular value and using a sensor would provide feedback and a controller would allow for controlled pH adjustment.
Wegner does not teach the specific structure of the screw press.
Ishigaki et al. teach a screw press for dewatering wastewater the screw press comprising double screens wherein the openings become gradually finer and decreases generally from a 1 mm mesh screen down to a 0.5mm mesh screen (col. 4, lines 29-54). This allows for finer particle removal as the moisture content is reduced and increases the amount of sludge to be treated (col. 4, lines 29-54). While the finer mesh is not in the 100-250um range, Ishigaki et al. 
One of ordinary skill in the art at the time of the invention would have found it obvious to use Ishigaki et al.’s screw press configuration including at least two screens with gradually decreasing mesh sizes because Wegner does not teach a specific configuration for the screw press and Ishigaki et al.’s is a successful option.
Orentlicher et al. do not teach treating the wastewater exiting the stripping column after the ammonia has been recovered into a reverse osmosis system.
Norddahl teaches a method for treating organic waste wherein the clean fraction resulting from stripping ammonia is sent to a reverse osmosis system (col. 6, lines 20-30; 52-55) resulting in purified water (col. 6, lines 60-67; col. 7, lines 54-66).
One of ordinary skill in the art at the time of the invention would have found it obvious to treat the ammonia-free/reduced permeate using reverse osmosis for the benefit of producing a useable end product purified water.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Orentlicher et al. (US Pub. No. 2014/0363344), Trygar (2014), Derrick et al. (US Pub. No. 20050082236), Wegner (US Pub. No. 2008/0296232), Rabie et al. (US Pub. No. 2004/0007525), Ishigaki et al. (USP 5357855), Norddahl (USP 6368849), in futher view of Viotti et al. (2015).
Claim 26: Orentlicher et al. do not teach cleaning the stripping columns to remove inorganic precipitates (i.e. scale).

One of ordinary skill in the art at the time of the invention would have found it obvious to periodically clean Orentlicher et al.’s towers using an acid solution to remove scale and maintain efficiency. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778